Exhibit 99.3 GREAT PANTHER SILVER LIMITED MANAGEMENT’S DISCUSSION AND ANALYSIS FOR THE YEAR ENDED DECEMBER 31, 2013 GREAT PANTHER SILVER LIMITED YEAR ENDED DECEMBER 31, 2013 1 TABLE OF CONTENTS PROFILE AND STRATEGY 3 SIGNIFICANT TRANSACTIONS AND EVENTS AFFECTING OPERATIONS 7 EVENT SUBSEQUENT TO THE 2 8 FOURTH QUARTER AND FISCAL YEAR 2013 HIGHLIGHTS 9 MINE OPERATING RESULTS 10 RESOURCE AND EXPLORATION UPDATE 20 SELECTED ANNUAL INFORMATION 24 SUMMARY OF SELECTED QUARTERLY INFORMATION 25 RESULTS OF OPERATIONS 28 NON-IFRS MEASURES 34 LIQUIDITY AND CAPITAL RESOURCES 37 OFF-BALANCE SHEET ARRANGEMENTS 38 FINANCIAL INSTRUMENTS 38 OUTLOOK 41 TRANSACTIONS WITH RELATED PARTIES 42 CRITICAL ACCOUNTING POLICIES AND ESTIMATES 42 CHANGES IN ACCOUNTING STANDARDS 44 SECURITIES OUTSTANDING 44 INTERNAL CONTROLS OVER FINANCIAL REPORTING 44 DISCLOSURE CONTROLS AND PROCEDURES 44 RISKS AND UNCERTAINTIES 45 CAUTIONARY STATEMENT ON FORWARD-LOOKING STATEMENTS 48 QUALIFIED PERSON 50 CAUTIONARY NOTE TO U.S. INVESTORS 50 ADDITIONAL SOURCES OF INFORMATION 50 GREAT PANTHER SILVER LIMITED YEAR ENDED DECEMBER 31, 2013 2 This Management’s Discussion and Analysis (“MD&A”), prepared as of March 10, 2014, reviews the financial condition and results of operations of Great Panther Silver Limited (“Great Panther” or the “Company”) for the year ended December 31, 2013, and other material events up to the date of this report.The information in this MD&A is as at March 10, 2014 unless otherwise indicated.The following discussion should be read in conjunction with the annual audited consolidated financial statements and related notes for the year ended December 31, 2013. The financial data included in the discussion provided in this report has been prepared in accordance with International Financial Reporting Standards (“IFRS”) as issued by the International Accounting Standards Board.All dollar amounts are in Canadian dollars unless otherwise noted. This MD&A contains forward-looking statements and should be read in conjunction with the risk factors described in the “Risks and Uncertainties” and “Cautionary Statement on Forward-Looking Statements” sections at the end of this MD&A, as well as “Description of the Business – Risk Factors” in the Company’s Annual Information Form (“AIF”) for the year ended December 31, 2013. This MD&A makes reference to Cash Cost per Silver Ounce, EBITDA, Adjusted EBITDA, Cost of Sales before Non-Cash Items and Gross Profit before Non-Cash Items.These are considered Non-IFRS Measures.Please refer to the “Non-IFRS Measures” section of this MD&A for an explanation of these measures and a reconciliation to the Company’s reported financial results in accordance with IFRS. PROFILE AND STRATEGY Great Panther is a primary silver mining and exploration company listed on the Toronto Stock Exchange trading under the symbol GPR and on the NYSE MKT trading under the symbol GPL.The Company’s current activities are focused on the mining of precious metals from its two wholly-owned operating mines in Mexico, Guanajuato and Topia.Great Panther is in the process of developing its San Ignacio Project with production expected in the second quarter of 2014.The Company also has two exploration projects, El Horcon and Santa Rosa, and is pursuing additional mining opportunities in Latin America with the goal of adding to its portfolio of mineral properties. San Ignacio is located 22 kilometres by road from the Company’s Cata processing plant in Guanajuato.The El Horcon Project is located northwest of Guanajuato, approximately 100 kilometres by road, and the Santa Rosa Project is located approximately 15 kilometres northeast of Guanajuato. All of Great Panther’s assets in Mexico are held through Minera Mexicana el Rosario, S.A. de C.V. (“MMR”), a wholly-owned subsidiary acquired in February 2004.In 2005, the Company incorporated Minera de Villa Seca, S.A. de C.V (“MVS”) and Metalicos de Durango, S.A. de C.V. (“MDU”).These two operating subsidiaries of the Company are responsible for the day-to-day affairs and operations of the Guanajuato and Topia Mines respectively, through service agreements with MMR. The Guanajuato Mine Complex is located in the city of Guanajuato, in central Mexico, approximately 380 kilometres north-west of Mexico City, and produces silver and gold.The Company’s Topia Mine is located in the Sierra Madre Mountains in the state of Durango in northern Mexico and produces silver, gold, lead and zinc.Each mine has its own processing facility with capacity to support future expansion.Mill capacity is approximately 1,200 tonnes per day at Guanajuato and 275 tonnes per day at Topia. Goals and Objectives Great Panther's mission is to become a mid-tier primary silver producer by acquiring, developing and profitably mining precious metals in Latin America. The Company’s primary goal is that of profitable growth, as management feels this is the key to maximizing long-term shareholder value.Management’s specific objectives are to grow production and earnings from existing mining operations and realize positive cash-flow while continuing to actively develop existing projects and pursue the acquisition of new mining operations and exploration and development opportunities in Latin America. GREAT PANTHER SILVER LIMITED YEAR ENDED DECEMBER 31, 2013 3 Great Panther is committed to achieving high standards in Corporate Social Responsibility as it recognizes that the ability to generate long-term value for shareholders is firmly rooted in the manner in which employees are treated and how the Company interacts with local communities and how the Company respects the environment. Great Panther is committed to working diligently with its stakeholders to achieve the responsible development of the Company’s projects and operations, and to contribute to the sustainable development of the communities in which the Company works. Key Performance Drivers Great Panther’s ability to continue to successfully achieve its goals of increasing production while generating positive cash-flow is dependent on a number of factors. These factors are regularly measured and monitored. The Company’s key performance drivers are the following: Metal Production The Company commenced production at its Guanajuato and Topia mines in 2006 and has grown production to a record 2.8 million silver equivalent ounces (“Ag eq oz”). Production grew by 19% in 2013 and, since 2008, production has increased at a compound annual growth rate of 8%. For 2014, the Company expects to grow production to 3.1 – 3.2 million Ag eq oz, or approximately 10%. Fundamental to the growth in production is an increase in Mineral Resources through exploration of the mineralized zones in the existing mines and also through the exploration and/or acquisition of other projects.Great Panther is committed to seeking out new opportunities to grow and develop its business. Resources Definition of resources is essential to the future production capability of the Company. When Great Panther acquired its two mines in Mexico in 2005, there were no NI 43-101 compliant resources for either property. Over the past nine years, the Company has incurred $21.7 million and $14.7 million in mineral property exploration expenditures at Guanajuato and Topia respectively, as it continues to build its NI 43-101 compliant resources. The Company plans approximately 16,500 metres of exploration drilling in 2014 to further define resources, look for vein extensions and test new targets. For more details on the Company’s resources, refer to the “Resource and Exploration Update” section. GREAT PANTHER SILVER LIMITED YEAR ENDED DECEMBER 31, 2013 4 Operating Costs Attaining and maintaining low unit operating costs is critical to achieving profitability. Metal prices can be volatile as experienced through recent years. Having low unit costs increases mine net earnings and allows the Company to either remain profitable during times of low commodity prices or to minimize losses. The Company measures and reports unit costs as cash cost per ounce of silver, net of by-product credits. Cash cost per ounce of silver is a common metric reported by companies in the mining industry however it is a non-IFRS measure. In 2013, the Company experienced an increase in consolidated cash cost per silver ounce from US$12.24 in 2012 to US$13.45 in 2013 due mainly to higher cash costs in the first half of the year at Guanajuato. Late in the second quarter of 2013, the Company implemented various cost reduction initiatives and was able to reduce the cash cost per silver ounce to US$9.89 in the third quarter of 2013 and US$8.85 in the fourth quarter of 2013. Please refer to the “Mine Operating Results” and “Non-IFRS Measures” sections of this document for a more detailed discussion of cash cost per silver ounce. The Company’s reported cash cost per silver ounce is also affected by changes in metal prices of non-silver by-products, specifically gold at Guanajuato and lead, zinc and gold at Topia, relative to the silver price. Prices One of the Company’s objectives is to maintain leverage to the price of silver.To this end, the Company does not engage in any hedging arrangements for either silver or gold prices.As a result, Great Panther’s share price tends to correlate very strongly with the price of silver. During 2013, the spot price of silver decreased by 38% from US$30.141 per ounce at the beginning of the year to US$18.771 per ounce at the end of the year.The price of silver has fluctuated significantly in recent years and is expected to continue to be volatile in 2014. The Company’s financial results are very sensitive to the price of silver, and to a lesser extent, gold, lead and zinc.The following table summarizes the effect of changes in the silver price on the Company’s 2014 revenue outlook, based on an assumed production of approximately 3.2 million silver equivalent ounces, which represents the top of the Company’s production guidance range for 2014: 1 London Spot Fix GREAT PANTHER SILVER LIMITED YEAR ENDED DECEMBER 31, 2013 5 The Company’s reported cash cost per silver ounce is affected by changes in metal prices of the by-products of silver, specifically gold at Guanajuato and lead, zinc and gold at Topia, relative to the silver price (refer to “Non-IFRS Measures” section for discussion of cash cost per silver ounce).The following tables summarize the effect of changes in prices of gold, lead and zinc on the Company’s 2014 estimated combined cash cost per ounce of silver based on an assumed production of approximately 3.2 million Ag eq oz, which represents the top of the Company’s production guidance range for 2014: GREAT PANTHER SILVER LIMITED YEAR ENDED DECEMBER 31, 2013 6 SIGNIFICANT TRANSACTIONS AND EVENTS AFFECTING OPERATIONS During the year ended December 31, 2013, Great Panther continued to invest in its wholly-owned Mexican properties as part of its growth strategy to expand production and resources.Important developments in the Company’s business during the year are as follows: On January 14, 2013, the Company announced an update to the ongoing mineral resource development at the Company’s 100% owned Topia Silver-Gold-Lead-Zinc Mine in Durango, Mexico.Although the total number of ounces was reduced from the previous 2011 estimate, the updated Resource Estimate reflects a more robust model and a better reconciliation to mine production.See the “Resource and Exploration Update” section for further details and Technical Report dated February 27, 2013 filed on SEDAR. On January 24, 2013, the Company announced the resignation of J.R.H. (Dick) Whittington from the board of directors. On February 5, 2013, the Company announced that underground drilling programs at the Company’s wholly owned Guanajuato Mine Complex were successful in intersecting high grade silver-gold mineralization in the historic Valenciana Mine area and discovered two new zones of silver-gold mineralization in the Guanajuatito Mine area.The drilling at Valenciana included an intercept of 2,900g/t silver and 26.00g/t gold over 1.30 metres, while the two new discoveries at Guanajuatito are highlighted by intersections of 1,010g/t silver and 6.67g/t gold over 1.10 metres, and 1,460g/t silver and 4.79g/t gold over 1.15 metres. On May 14, 2013, the Company announced the appointment of Mr. Geoff Chater to its Board of Directors. The Company also announced the addition of two senior personnel to the management team in Guanajuato, Mexico. On May 30, 2013, the Company announced that Mr. Robert Archer, co-founder and CEO of the Company, had re-assumed the role of President and CEO upon the resignation of Mr. Martin Carsky, President.A severance payment totalling $0.7 million was made to Mr. Carsky upon his resignation in full settlement of the Company’s obligations to Mr. Carsky under his employment contract.The payment represents a portion of the Company’s obligation to Mr. Carsky under a termination without cause. On August 7, 2013, the Company announced the appointment of Mr. James Mullin to its Board of Directors. On October 8, 2013, Great Panther announced the receipt of the Environmental Impact Permit for the San Ignacio Project.With the granting of the permit, the Company commenced construction of a two-kilometre road to provide access to the new portal for ramp and mine development. On October 21, 2013, the Company announced it had completed an internal resource estimate for the El Horcon Project with sufficiently encouraging results to justify the next phase of exploration.The drill program tested 650 metres of strike length on the Diamantillo vein and various splays and nearby parallel structures and veins that occur within a NW-SE trending structural corridor six kilometres long by 2.5 kilometres wide.The resource estimate was prepared based upon the initial 2,156 metre, 24 hole surface drill program completed during the second quarter of 2013.See the “Resource and Exploration Update” section for further details and Technical Report dated September 26, 2013 filed on SEDAR. On December 3, 2013, the Company announced the completion of the updated mineral resource estimates at the Guanajuato Mine as at July 31, 2013.See the “Resource and Exploration Update” section for further details and Technical Report dated November 26, 2013 filed on SEDAR. The development of the San Ignacio Project is progressing as planned.Since receiving an Environmental Impact Assessment (“EIA”) permit in October 2013, the Company has completed extensive work on site preparation and road and ramp development.As at the end of 2013, development ore of 1,082 tonnes grading 121g/t Ag and 2.11g/t Au was mined from the Intermediate Vein in the upper levels of the mine.Structural mapping and systematic sampling of this and other veins is assisting in understanding the grade distribution and will aid in mine planning once production levels are reached.Production is expected to start in the second quarter at about 100 tonnes per day and will be ramped up to about 250 tonnes per day by the end of 2014. GREAT PANTHER SILVER LIMITED YEAR ENDED DECEMBER 31, 2013 7 In December 2013, the Company announced the completion of an in-fill drilling campaign to further define the San Ignacio resource.While this program provided valuable information to guide the underground development, the intersection of old mine workings in a few holes prevents the Company from accurately estimating tonnages in these specific areas with the required confidence levels.Consequently, at this time there is insufficient data to provide for an updated NI 43-101 resource estimate with Measured and Indicated resources to support the capitalization of the costs under International Financial Reporting Standards now that the project is in the development phase.Therefore, the Company has recognized a non-cash pre-tax impairment charge of $5.7 million in respect of the San Ignacio Project.The old workings will be surveyed underground and further drilling is scheduled for May to provide additional information.Based upon underground observations and development to date, management remains confident about commencing production in the second quarter of 2014. The decision to commence development of San Ignacio was based on internal economic assessments and is not supported by a formal pre-feasibility study and hence there is a heightened risk with the project. During the fourth quarter of 2013, the Company recognized a non-cash pre-tax impairment charge of $6.3 million against its Guanajuato mine.The charge principally reflects the recent lower price outlook for silver and gold, which reduce the future cash-flow projections of the mine.The charge is also a function of a much higher carrying value of Guanajuato compared to Topia.The higher carrying value is due to the significant investments made by the Company at Guanajuato over the last several years to expand capacity and production. As of the date of this MD&A, the Company had not fully secured mineral property titles for approximately 5,000 of its 7,908 hectares related to the El Horcon Project.Certain of the Company’s title claims have been cancelled due to what the Company believes is an administrative error on the part of the government agency which manages mineral claims in Mexico.The Company is currently in the process of attempting to reinstate the claims.Neither the status of the claims or the process to reinstate the claims has affected the Company’s currently planned permitting and drilling programs.The Company expects to be successful in reinstating the claims and therefore has not recorded any provision against the carrying value of the El Horcon Project. EVENTS SUBSEQUENT TO THE 2013 YEAR-END On March 5th, 2014 the Company issued a statement to clarify speculative reports regarding disruptions by illegal miners that occurred at its Guanajuato Mine (see press release dated March 5th on SEDAR or the Company’s Website).While illegal mining activities have not caused meaningful disruptions in the past, some Company personnel and local residents have lately been subjected to intimidation and escalating violence from illegal miners intent on gaining access to the Company’s mining operations and stealing ore.The Company initially took a non-confrontational approach to keep the illegal miners out of the mine, but more recently hired an armed security force to protect employees, contractors and assets as the illegal miners began entering the property by force and with weapons.On March 10th, 2014, the date of this MD&A, the Company announced that on March 9th approximately 60 people gained unauthorized entry to the Company’s main administration building and plant facility in Guanajuato and illegally occupied the facilities. As of March 10th, all employees and contractors were off site, safe and accounted for, and there were no reports of violence. Mining, plant and administration services were shut down until resolution of the situation. The Company is working with municipal, state and federal authorities to find a peaceful and expedient resolution to this situation, and is reviewing all options to regain custody of its facility and ensure the security of operations and personnel. GREAT PANTHER SILVER LIMITED YEAR ENDED DECEMBER 31, 2013 8 FOURTH QUARTER AND FISCAL YEAR 2013 HIGHLIGHTS Highlights (in 000s except ounces, amounts per share and per ounce) Q4 2013 Q4 2012 Change Year Ended Dec 31, 2013 Year Ended Dec 31, 2012 Change Revenue $ $ -11
